DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 12/22/2020. Claims 1-20 are presently pending and are presented for examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15, 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Packer et al., US-20200086855-A1 in view of Takaki, US-20180162392-A1, hereinafter referred to as Packer and Takaki. 
As per claim 1
Packer discloses [a] method comprising: receiving, by a data processing system of an autonomous vehicle (AV), data descriptive of an agent state of an object (Although discussed in the context of an autonomous vehicle, the methods, apparatuses, and systems, determining a second trajectory associated with an object in the environment – Packer ¶23 & ¶160);
computing an initial overlap region between a first box representative of a trajectory of the AV and a second box representative of the agent state, wherein the initial overlap region is representative of an overlap probability between the AV and the agent state (In various examples, the PDFs may be represented as one or more curves (e.g., Gaussian distributions) overlaid on the collision zone based on timing. Integrations of multiple PDFs (e.g., that of the agent(s) and/or the vehicle) within the area of the collision zone (e.g. integrating the PDFs only in the regions which overlap with the collision zone) may yield a probability., the vehicle and the agent may collide in the collision zone …determine a second collision zone and perform a second time-space overlap,  a point path polygon 104…estimated agent trajectories 106 are overlaid, the vehicle computing device may determine a percentage of area of each probability density function 408 that intersects with the potential collision zone 402, image data – Packer Figs 1 & 2 + ¶19 & ¶21 & ¶24 & ¶58 & ¶66); 
wherein a driving path or speed of the AV is modified based on the updated overlap region (controlled based at least in part on the maps 528…detect objects in an environment, wherein the controlling the autonomous vehicle is based at least in part on the second likelihood of collision – Packer Fig 1 + ¶71 & ¶158).
Packer does not specifically disclose updating dimensions of the second box; and computing an updated overlap region by interpolating the initial overlap region based on the updated dimensions of the second box.
However, Takaki teaches updating dimensions of the second box (a lateral width calculating unit that calculates an object width indicating a size of the object in a lateral direction, based on the captured image, when the likelihood of a collision between the object and the own vehicle is determined to be present; an overlap ratio calculating unit that calculates an overlap ratio indicating a proportion of an amount of overlap in the lateral direction between the calculated object width and a determination area that is virtually set ahead of the own vehicle;…The timing setting unit changes the object width when the overlap ratio is less than a predetermined threshold such that the object width is less than the object width when the overlap ratio is greater than the predetermined threshold, and sets the operation timing for the collision avoidance control based on a new overlap ratio calculated based on the determination area and the object width after change., A lateral width calculating unit 23 calculates an object width W, calculated object width W… lap ratio RR, object width W… lap ratio RR that is calculated by the ECU 20 changes…azimuth of the preceding vehicle PV being slanted at a predetermined angle  – Takaki Figs 3 & 4 + ¶7 & ¶41 & ¶43 & ¶50);
computing an updated overlap region by interpolating the initial overlap region based on the updated dimensions of the second box (a lateral width calculating unit that calculates an object width indicating a size of the object in a lateral direction, based on the captured image, when the likelihood of a collision between the object and the own vehicle is determined to be present; an overlap ratio calculating unit that calculates an overlap ratio indicating a proportion of an amount of overlap in the lateral direction between the calculated object width and a determination area that is virtually set ahead of the own vehicle;…The timing setting unit changes the object width when the overlap ratio is less than a predetermined threshold such that the object width is less than the object width when the overlap ratio is greater than the predetermined threshold, and sets the operation timing for the collision avoidance control based on a new overlap ratio calculated based on the determination area and the object width after change., A lateral width calculating unit 23 calculates an object width W, calculated object width W… lap ratio RR, object width W… lap ratio RR that is calculated by the ECU 20 changes…azimuth of the preceding vehicle PV being slanted at a predetermined angle  – Takaki Figs 3 & 4 + ¶7 & ¶41 & ¶43 & ¶50).
Packer discloses methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors. Takaki teaches determining the chance of collision by calculating the object’s width and a subsequent overlap ratio. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Packer, methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors with determining the chance of collision by calculating the object’s width and a subsequent overlap ratio, as taught by Takaki, so that the accuracy of collision determination can be improved, see Takaki ¶75. 
As per claim 4
Packer does not specifically disclose wherein updating the dimensions of the second box comprises increasing or reducing lateral dimensions of the second box.
However, Takaki teaches wherein updating the dimensions of the second box comprises increasing or reducing lateral dimensions of the second box (a lateral width calculating unit that calculates an object width indicating a size of the object in a lateral direction, based on the captured image, when the likelihood of a collision between the object and the own vehicle is determined to be present; an overlap ratio calculating unit that calculates an overlap ratio indicating a proportion of an amount of overlap in the lateral direction between the calculated object width and a determination area that is virtually set ahead of the own vehicle;…The timing setting unit changes the object width when the overlap ratio is less than a predetermined threshold such that the object width is less than the object width when the overlap ratio is greater than the predetermined threshold, and sets the operation timing for the collision avoidance control based on a new overlap ratio calculated based on the determination area and the object width after change., A lateral width calculating unit 23 calculates an object width W, calculated object width W… lap ratio RR, object width W… lap ratio RR that is calculated by the ECU 20 changes…azimuth of the preceding vehicle PV being slanted at a predetermined angle  – Takaki Figs 3 & 4 + ¶7 & ¶41 & ¶43 & ¶50).
Packer discloses methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors. Takaki teaches determining the chance of collision by calculating the object’s width and a subsequent overlap ratio. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Packer, methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors with determining the chance of collision by calculating the object’s width and a subsequent overlap ratio, as taught by Takaki, so that the accuracy of collision determination can be improved, see Takaki ¶75. 
As per claim 5
Packer does not specifically disclose wherein interpolating the initial overlap region comprises computing the updated overlap region by rescaling the initial overlap region using the increased or reduced lateral dimensions of the second box.
However, Takaki teaches wherein interpolating the initial overlap region comprises computing the updated overlap region by rescaling the initial overlap region using the increased or reduced lateral dimensions of the second box (a lateral width calculating unit that calculates an object width indicating a size of the object in a lateral direction, based on the captured image, when the likelihood of a collision between the object and the own vehicle is determined to be present; an overlap ratio calculating unit that calculates an overlap ratio indicating a proportion of an amount of overlap in the lateral direction between the calculated object width and a determination area that is virtually set ahead of the own vehicle;…The timing setting unit changes the object width when the overlap ratio is less than a predetermined threshold such that the object width is less than the object width when the overlap ratio is greater than the predetermined threshold, and sets the operation timing for the collision avoidance control based on a new overlap ratio calculated based on the determination area and the object width after change., A lateral width calculating unit 23 calculates an object width W, calculated object width W… lap ratio RR, object width W… lap ratio RR that is calculated by the ECU 20 changes…azimuth of the preceding vehicle PV being slanted at a predetermined angle  – Takaki Figs 3 & 4 + ¶7 & ¶41 & ¶43 & ¶50).
Packer discloses methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors. Takaki teaches determining the chance of collision by calculating the object’s width and a subsequent overlap ratio. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Packer, methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors with determining the chance of collision by calculating the object’s width and a subsequent overlap ratio, as taught by Takaki, so that the accuracy of collision determination can be improved, see Takaki ¶75. 
As per claim 6
Packer further discloses from an AV control system (Although discussed in the context of an autonomous vehicle, the methods, apparatuses, and systems, determining a second trajectory associated with an object in the environment – Packer ¶23 & ¶160).
Packer does not specifically disclose wherein the dimensions of the second box are updated responsive to the data processing system receiving a query, the query indicating a level of risk tolerance with respect to the agent state.
However, Takaki teaches wherein the dimensions of the second box are updated responsive to the data processing system receiving a query, the query indicating a level of risk tolerance with respect to the agent state (a lateral width calculating unit that calculates an object width indicating a size of the object in a lateral direction, based on the captured image, when the likelihood of a collision between the object and the own vehicle is determined to be present; an overlap ratio calculating unit that calculates an overlap ratio indicating a proportion of an amount of overlap in the lateral direction between the calculated object width and a determination area that is virtually set ahead of the own vehicle;…The timing setting unit changes the object width when the overlap ratio is less than a predetermined threshold such that the object width is less than the object width when the overlap ratio is greater than the predetermined threshold, and sets the operation timing for the collision avoidance control based on a new overlap ratio calculated based on the determination area and the object width after change., When the overlap ratio is less than the predetermined threshold, the object width that overlaps with the determination area decreases, compared to when the overlap ratio is greater than the predetermined threshold. The proportion occupied by an error in the object width increases. In this regard, in the above-described configuration, when the overlap ratio is less than the predetermined threshold, the object width is changed such that the object width is less than the object width when the overlap ratio is greater than the predetermined threshold., A lateral width calculating unit 23 calculates an object width W, calculated object width W… lap ratio RR, object width W… lap ratio RR that is calculated by the ECU 20 changes…azimuth of the preceding vehicle PV being slanted at a predetermined angle  – Takaki Figs 3 & 4 + ¶7 & & ¶8 & ¶41 & ¶43 & ¶50).
Packer discloses methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors. Takaki teaches determining the chance of collision by calculating the object’s width and a subsequent overlap ratio. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Packer, methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors with determining the chance of collision by calculating the object’s width and a subsequent overlap ratio, as taught by Takaki, so that the accuracy of collision determination can be improved, see Takaki ¶75. 
As per claim 7
Packer further discloses to the AV control system, wherein the AV control system is, of the AV (Although discussed in the context of an autonomous vehicle, the methods, apparatuses, and systems, determining a second trajectory associated with an object in the environment – Packer ¶23 & ¶160).
Packer does not specifically disclose further comprising: transmitting, data representative of uncertainty in a lateral position of the object computed based on a relationship between the updated overlap region and the initial overlap region, to modify the driving path or speed, based on the data representative of the uncertainty in the lateral position.
However, Takaki teaches further comprising: transmitting, data representative of uncertainty in a lateral position of the object computed based on a relationship between the updated overlap region and the initial overlap region, to modify the driving path or speed, based on the data representative of the uncertainty in the lateral position (a lateral width calculating unit that calculates an object width indicating a size of the object in a lateral direction, based on the captured image, when the likelihood of a collision between the object and the own vehicle is determined to be present; an overlap ratio calculating unit that calculates an overlap ratio indicating a proportion of an amount of overlap in the lateral direction between the calculated object width and a determination area that is virtually set ahead of the own vehicle;…The timing setting unit changes the object width when the overlap ratio is less than a predetermined threshold such that the object width is less than the object width when the overlap ratio is greater than the predetermined threshold, and sets the operation timing for the collision avoidance control based on a new overlap ratio calculated based on the determination area and the object width after change., A lateral width calculating unit 23 calculates an object width W, calculated object width W… lap ratio RR, object width W… lap ratio RR that is calculated by the ECU 20 changes…azimuth of the preceding vehicle PV being slanted at a predetermined angle  – Takaki Figs 3 & 4 + ¶7 & ¶41 & ¶43 & ¶50).
Packer discloses methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors. Takaki teaches determining the chance of collision by calculating the object’s width and a subsequent overlap ratio. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Packer, methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors with determining the chance of collision by calculating the object’s width and a subsequent overlap ratio, as taught by Takaki, so that the accuracy of collision determination can be improved, see Takaki ¶75. 
As per claim 8
Packer discloses [a] system comprising: a memory; and a data processing system of an autonomous vehicle (AV) communicatively coupled to the memory, wherein the data processing system is to: receive data descriptive of an agent state of an object (Although discussed in the context of an autonomous vehicle, the methods, apparatuses, and systems, The vehicle computing device 504 may include one or more processors 516 and memory 518 communicatively coupled with the one or more processors 516, determining a second trajectory associated with an object in the environment – Packer ¶23 & ¶65 & ¶160);
compute an initial overlap region between a first box representative of a trajectory of the AV and a second box representative of the agent state, wherein the initial overlap region is representative of an overlap probability between the AV and the agent state (In various examples, the PDFs may be represented as one or more curves (e.g., Gaussian distributions) overlaid on the collision zone based on timing. Integrations of multiple PDFs (e.g., that of the agent(s) and/or the vehicle) within the area of the collision zone (e.g. integrating the PDFs only in the regions which overlap with the collision zone) may yield a probability., the vehicle and the agent may collide in the collision zone …determine a second collision zone and perform a second time-space overlap,  a point path polygon 104…estimated agent trajectories 106 are overlaid, the vehicle computing device may determine a percentage of area of each probability density function 408 that intersects with the potential collision zone 402, image data – Packer Figs 1 & 2 + ¶19 & ¶21 & ¶24 & ¶58 & ¶66);
wherein a driving path or speed of the AV is modified based on the updated overlap region (controlled based at least in part on the maps 528…detect objects in an environment, wherein the controlling the autonomous vehicle is based at least in part on the second likelihood of collision – Packer Fig 1 + ¶71 & ¶158).
Packer does not specifically disclose update dimensions of the second box; 
compute an updated overlap region by interpolating the initial overlap region based on the updated dimensions of the second box.
However, Takaki teaches update dimensions of the second box (a lateral width calculating unit that calculates an object width indicating a size of the object in a lateral direction, based on the captured image, when the likelihood of a collision between the object and the own vehicle is determined to be present; an overlap ratio calculating unit that calculates an overlap ratio indicating a proportion of an amount of overlap in the lateral direction between the calculated object width and a determination area that is virtually set ahead of the own vehicle;…The timing setting unit changes the object width when the overlap ratio is less than a predetermined threshold such that the object width is less than the object width when the overlap ratio is greater than the predetermined threshold, and sets the operation timing for the collision avoidance control based on a new overlap ratio calculated based on the determination area and the object width after change., A lateral width calculating unit 23 calculates an object width W, calculated object width W… lap ratio RR, object width W… lap ratio RR that is calculated by the ECU 20 changes…azimuth of the preceding vehicle PV being slanted at a predetermined angle  – Takaki Figs 3 & 4 + ¶7 & ¶41 & ¶43 & ¶50);
compute an updated overlap region by interpolating the initial overlap region based on the updated dimensions of the second box (a lateral width calculating unit that calculates an object width indicating a size of the object in a lateral direction, based on the captured image, when the likelihood of a collision between the object and the own vehicle is determined to be present; an overlap ratio calculating unit that calculates an overlap ratio indicating a proportion of an amount of overlap in the lateral direction between the calculated object width and a determination area that is virtually set ahead of the own vehicle;…The timing setting unit changes the object width when the overlap ratio is less than a predetermined threshold such that the object width is less than the object width when the overlap ratio is greater than the predetermined threshold, and sets the operation timing for the collision avoidance control based on a new overlap ratio calculated based on the determination area and the object width after change., A lateral width calculating unit 23 calculates an object width W, calculated object width W… lap ratio RR, object width W… lap ratio RR that is calculated by the ECU 20 changes…azimuth of the preceding vehicle PV being slanted at a predetermined angle  – Takaki Figs 3 & 4 + ¶7 & ¶41 & ¶43 & ¶50).
Packer discloses methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors. Takaki teaches determining the chance of collision by calculating the object’s width and a subsequent overlap ratio. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Packer, methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors with determining the chance of collision by calculating the object’s width and a subsequent overlap ratio, as taught by Takaki, so that the accuracy of collision determination can be improved, see Takaki ¶75. 
As per claim 11
Packer does not specifically disclose wherein to update the dimensions of the second box, the data processing system is to increase or reduce lateral dimensions of the second box.
However, Takaki teaches wherein to update the dimensions of the second box, the data processing system is to increase or reduce lateral dimensions of the second box (a lateral width calculating unit that calculates an object width indicating a size of the object in a lateral direction, based on the captured image, when the likelihood of a collision between the object and the own vehicle is determined to be present; an overlap ratio calculating unit that calculates an overlap ratio indicating a proportion of an amount of overlap in the lateral direction between the calculated object width and a determination area that is virtually set ahead of the own vehicle;…The timing setting unit changes the object width when the overlap ratio is less than a predetermined threshold such that the object width is less than the object width when the overlap ratio is greater than the predetermined threshold, and sets the operation timing for the collision avoidance control based on a new overlap ratio calculated based on the determination area and the object width after change., A lateral width calculating unit 23 calculates an object width W, calculated object width W… lap ratio RR, object width W… lap ratio RR that is calculated by the ECU 20 changes…azimuth of the preceding vehicle PV being slanted at a predetermined angle  – Takaki Figs 3 & 4 + ¶7 & ¶41 & ¶43 & ¶50).
Packer discloses methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors. Takaki teaches determining the chance of collision by calculating the object’s width and a subsequent overlap ratio. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Packer, methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors with determining the chance of collision by calculating the object’s width and a subsequent overlap ratio, as taught by Takaki, so that the accuracy of collision determination can be improved, see Takaki ¶75. 
As per claim 12
Packer does not specifically disclose wherein to interpolate the initial overlap region, the data processing system is to compute the updated overlap region by rescaling the initial overlap region using the increased or reduced lateral dimensions of the second box.
However, Takaki teaches wherein to interpolate the initial overlap region, the data processing system is to compute the updated overlap region by rescaling the initial overlap region using the increased or reduced lateral dimensions of the second box (a lateral width calculating unit that calculates an object width indicating a size of the object in a lateral direction, based on the captured image, when the likelihood of a collision between the object and the own vehicle is determined to be present; an overlap ratio calculating unit that calculates an overlap ratio indicating a proportion of an amount of overlap in the lateral direction between the calculated object width and a determination area that is virtually set ahead of the own vehicle;…The timing setting unit changes the object width when the overlap ratio is less than a predetermined threshold such that the object width is less than the object width when the overlap ratio is greater than the predetermined threshold, and sets the operation timing for the collision avoidance control based on a new overlap ratio calculated based on the determination area and the object width after change., A lateral width calculating unit 23 calculates an object width W, calculated object width W… lap ratio RR, object width W… lap ratio RR that is calculated by the ECU 20 changes…azimuth of the preceding vehicle PV being slanted at a predetermined angle  – Takaki Figs 3 & 4 + ¶7 & ¶41 & ¶43 & ¶50).
Packer discloses methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors. Takaki teaches determining the chance of collision by calculating the object’s width and a subsequent overlap ratio. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Packer, methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors with determining the chance of collision by calculating the object’s width and a subsequent overlap ratio, as taught by Takaki, so that the accuracy of collision determination can be improved, see Takaki ¶75. 
As per claim 13
Packer further discloses from an AV control system (Although discussed in the context of an autonomous vehicle, the methods, apparatuses, and systems, determining a second trajectory associated with an object in the environment – Packer ¶23 & ¶160).
Packer does not specifically disclose wherein the dimensions of the second box are to be updated responsive to the data processing system receiving a query, the query indicating a level of risk tolerance with respect to the agent state.
However, Takaki teaches wherein the dimensions of the second box are to be updated responsive to the data processing system receiving a query, the query indicating a level of risk tolerance with respect to the agent state (a lateral width calculating unit that calculates an object width indicating a size of the object in a lateral direction, based on the captured image, when the likelihood of a collision between the object and the own vehicle is determined to be present; an overlap ratio calculating unit that calculates an overlap ratio indicating a proportion of an amount of overlap in the lateral direction between the calculated object width and a determination area that is virtually set ahead of the own vehicle;…The timing setting unit changes the object width when the overlap ratio is less than a predetermined threshold such that the object width is less than the object width when the overlap ratio is greater than the predetermined threshold, and sets the operation timing for the collision avoidance control based on a new overlap ratio calculated based on the determination area and the object width after change., When the overlap ratio is less than the predetermined threshold, the object width that overlaps with the determination area decreases, compared to when the overlap ratio is greater than the predetermined threshold. The proportion occupied by an error in the object width increases. In this regard, in the above-described configuration, when the overlap ratio is less than the predetermined threshold, the object width is changed such that the object width is less than the object width when the overlap ratio is greater than the predetermined threshold., A lateral width calculating unit 23 calculates an object width W, calculated object width W… lap ratio RR, object width W… lap ratio RR that is calculated by the ECU 20 changes…azimuth of the preceding vehicle PV being slanted at a predetermined angle  – Takaki Figs 3 & 4 + ¶7 & & ¶8 & ¶41 & ¶43 & ¶50).
Packer discloses methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors. Takaki teaches determining the chance of collision by calculating the object’s width and a subsequent overlap ratio. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Packer, methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors with determining the chance of collision by calculating the object’s width and a subsequent overlap ratio, as taught by Takaki, so that the accuracy of collision determination can be improved, see Takaki ¶75. 
As per claim 14
Packer further discloses to the AV control system, wherein the AV control system is, of the AV (Although discussed in the context of an autonomous vehicle, the methods, apparatuses, and systems, determining a second trajectory associated with an object in the environment – Packer ¶23 & ¶160).
Packer does not specifically disclose wherein the data processing system is to further: transmit, data representative of uncertainty in a lateral position of the object computed based on a relationship between the updated overlap region and the initial overlap region, to modify the driving path or speed, based on the data representative of the uncertainty in the lateral position.
However, Takaki teaches wherein the data processing system is to further: transmit, data representative of uncertainty in a lateral position of the object computed based on a relationship between the updated overlap region and the initial overlap region, to modify the driving path or speed, based on the data representative of the uncertainty in the lateral position (a lateral width calculating unit that calculates an object width indicating a size of the object in a lateral direction, based on the captured image, when the likelihood of a collision between the object and the own vehicle is determined to be present; an overlap ratio calculating unit that calculates an overlap ratio indicating a proportion of an amount of overlap in the lateral direction between the calculated object width and a determination area that is virtually set ahead of the own vehicle;…The timing setting unit changes the object width when the overlap ratio is less than a predetermined threshold such that the object width is less than the object width when the overlap ratio is greater than the predetermined threshold, and sets the operation timing for the collision avoidance control based on a new overlap ratio calculated based on the determination area and the object width after change., A lateral width calculating unit 23 calculates an object width W, calculated object width W… lap ratio RR, object width W… lap ratio RR that is calculated by the ECU 20 changes…azimuth of the preceding vehicle PV being slanted at a predetermined angle  – Takaki Figs 3 & 4 + ¶7 & ¶41 & ¶43 & ¶50).
Packer discloses methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors. Takaki teaches determining the chance of collision by calculating the object’s width and a subsequent overlap ratio. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Packer, methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors with determining the chance of collision by calculating the object’s width and a subsequent overlap ratio, as taught by Takaki, so that the accuracy of collision determination can be improved, see Takaki ¶75. 
As per claim 15
Packer discloses [a] non-transitory computer-readable medium having instructions stored thereon that, when executed by a computing device, cause the computing device to: receive data descriptive of an agent state of an object (Although discussed in the context of an autonomous vehicle, the methods, apparatuses, and systems, The vehicle computing device 504 may include one or more processors 516 and memory 518 communicatively coupled with the one or more processors 516, determining a second trajectory associated with an object in the environment – Packer ¶23 & ¶65 & ¶160);
compute an initial overlap region between a first box representative of a trajectory of an autonomous vehicle (AV) and a second box representative of the agent state, wherein the initial overlap region is representative of an overlap probability between the AV and the agent state (In various examples, the PDFs may be represented as one or more curves (e.g., Gaussian distributions) overlaid on the collision zone based on timing. Integrations of multiple PDFs (e.g., that of the agent(s) and/or the vehicle) within the area of the collision zone (e.g. integrating the PDFs only in the regions which overlap with the collision zone) may yield a probability., the vehicle and the agent may collide in the collision zone …determine a second collision zone and perform a second time-space overlap,  a point path polygon 104…estimated agent trajectories 106 are overlaid, the vehicle computing device may determine a percentage of area of each probability density function 408 that intersects with the potential collision zone 402, image data – Packer Figs 1 & 2 + ¶19 & ¶21 & ¶24 & ¶58 & ¶66); 
wherein a driving path or speed of the AV is modified based on the updated overlap region (controlled based at least in part on the maps 528…detect objects in an environment, wherein the controlling the autonomous vehicle is based at least in part on the second likelihood of collision – Packer Fig 1 + ¶71 & ¶158).
Packer does not specifically disclose update dimensions of the second box; and compute an updated overlap region by interpolating the initial overlap region based on the updated dimensions of the second box.
However, Takaki teaches update dimensions of the second box (a lateral width calculating unit that calculates an object width indicating a size of the object in a lateral direction, based on the captured image, when the likelihood of a collision between the object and the own vehicle is determined to be present; an overlap ratio calculating unit that calculates an overlap ratio indicating a proportion of an amount of overlap in the lateral direction between the calculated object width and a determination area that is virtually set ahead of the own vehicle;…The timing setting unit changes the object width when the overlap ratio is less than a predetermined threshold such that the object width is less than the object width when the overlap ratio is greater than the predetermined threshold, and sets the operation timing for the collision avoidance control based on a new overlap ratio calculated based on the determination area and the object width after change., A lateral width calculating unit 23 calculates an object width W, calculated object width W… lap ratio RR, object width W… lap ratio RR that is calculated by the ECU 20 changes…azimuth of the preceding vehicle PV being slanted at a predetermined angle  – Takaki Figs 3 & 4 + ¶7 & ¶41 & ¶43 & ¶50);
compute an updated overlap region by interpolating the initial overlap region based on the updated dimensions of the second box (a lateral width calculating unit that calculates an object width indicating a size of the object in a lateral direction, based on the captured image, when the likelihood of a collision between the object and the own vehicle is determined to be present; an overlap ratio calculating unit that calculates an overlap ratio indicating a proportion of an amount of overlap in the lateral direction between the calculated object width and a determination area that is virtually set ahead of the own vehicle;…The timing setting unit changes the object width when the overlap ratio is less than a predetermined threshold such that the object width is less than the object width when the overlap ratio is greater than the predetermined threshold, and sets the operation timing for the collision avoidance control based on a new overlap ratio calculated based on the determination area and the object width after change., A lateral width calculating unit 23 calculates an object width W, calculated object width W… lap ratio RR, object width W… lap ratio RR that is calculated by the ECU 20 changes…azimuth of the preceding vehicle PV being slanted at a predetermined angle  – Takaki Figs 3 & 4 + ¶7 & ¶41 & ¶43 & ¶50).
Packer discloses methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors. Takaki teaches determining the chance of collision by calculating the object’s width and a subsequent overlap ratio. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Packer, methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors with determining the chance of collision by calculating the object’s width and a subsequent overlap ratio, as taught by Takaki, so that the accuracy of collision determination can be improved, see Takaki ¶75. 
As per claim 19
Packer further discloses from an AV control system (Although discussed in the context of an autonomous vehicle, the methods, apparatuses, and systems, determining a second trajectory associated with an object in the environment – Packer ¶23 & ¶160).
Packer does not specifically disclose wherein the dimensions of the second box are to be updated responsive to the computing device receiving a query, the query indicating a level of risk tolerance with respect to the agent state.
However, Takaki teaches wherein the dimensions of the second box are to be updated responsive to the computing device receiving a query, the query indicating a level of risk tolerance with respect to the agent state (a lateral width calculating unit that calculates an object width indicating a size of the object in a lateral direction, based on the captured image, when the likelihood of a collision between the object and the own vehicle is determined to be present; an overlap ratio calculating unit that calculates an overlap ratio indicating a proportion of an amount of overlap in the lateral direction between the calculated object width and a determination area that is virtually set ahead of the own vehicle;…The timing setting unit changes the object width when the overlap ratio is less than a predetermined threshold such that the object width is less than the object width when the overlap ratio is greater than the predetermined threshold, and sets the operation timing for the collision avoidance control based on a new overlap ratio calculated based on the determination area and the object width after change., When the overlap ratio is less than the predetermined threshold, the object width that overlaps with the determination area decreases, compared to when the overlap ratio is greater than the predetermined threshold. The proportion occupied by an error in the object width increases. In this regard, in the above-described configuration, when the overlap ratio is less than the predetermined threshold, the object width is changed such that the object width is less than the object width when the overlap ratio is greater than the predetermined threshold., A lateral width calculating unit 23 calculates an object width W, calculated object width W… lap ratio RR, object width W… lap ratio RR that is calculated by the ECU 20 changes…azimuth of the preceding vehicle PV being slanted at a predetermined angle  – Takaki Figs 3 & 4 + ¶7 & & ¶8 & ¶41 & ¶43 & ¶50).
Packer discloses methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors. Takaki teaches determining the chance of collision by calculating the object’s width and a subsequent overlap ratio. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Packer, methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors with determining the chance of collision by calculating the object’s width and a subsequent overlap ratio, as taught by Takaki, so that the accuracy of collision determination can be improved, see Takaki ¶75. 
As per claim 20
Packer further discloses to the AV control system, wherein the AV control system is, of the AV (Although discussed in the context of an autonomous vehicle, the methods, apparatuses, and systems, determining a second trajectory associated with an object in the environment – Packer ¶23 & ¶160).
Packer does not specifically disclose wherein the computing device is to further: transmit, data representative of uncertainty in a lateral position of the object computed based on a relationship between the updated overlap region and the initial overlap region, to modify the driving path or speed, based on the data representative of the uncertainty in the lateral position.
However, Takaki teaches wherein the computing device is to further: transmit, data representative of uncertainty in a lateral position of the object computed based on a relationship between the updated overlap region and the initial overlap region, to modify the driving path or speed, based on the data representative of the uncertainty in the lateral position (a lateral width calculating unit that calculates an object width indicating a size of the object in a lateral direction, based on the captured image, when the likelihood of a collision between the object and the own vehicle is determined to be present; an overlap ratio calculating unit that calculates an overlap ratio indicating a proportion of an amount of overlap in the lateral direction between the calculated object width and a determination area that is virtually set ahead of the own vehicle;…The timing setting unit changes the object width when the overlap ratio is less than a predetermined threshold such that the object width is less than the object width when the overlap ratio is greater than the predetermined threshold, and sets the operation timing for the collision avoidance control based on a new overlap ratio calculated based on the determination area and the object width after change., A lateral width calculating unit 23 calculates an object width W, calculated object width W… lap ratio RR, object width W… lap ratio RR that is calculated by the ECU 20 changes…azimuth of the preceding vehicle PV being slanted at a predetermined angle  – Takaki Figs 3 & 4 + ¶7 & ¶41 & ¶43 & ¶50).
Packer discloses methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors. Takaki teaches determining the chance of collision by calculating the object’s width and a subsequent overlap ratio. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Packer, methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors with determining the chance of collision by calculating the object’s width and a subsequent overlap ratio, as taught by Takaki, so that the accuracy of collision determination can be improved, see Takaki ¶75. 
Claims 2-3, 9-10, and 16-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Packer and Takaki, as per claims, 1, 2, 8, 9, and 15, respectively, and further in view of Kuehnle et al., US-20140177914-A1, hereinafter referred to as Kuehnle.
As per claim 2
Packer does not specifically disclose wherein lateral dimensions of the second box are representative of uncertainty in a lateral position of the object.
However, Kuehnle teaches wherein lateral dimensions of the second box are representative of uncertainty in a lateral position of the object (trapezoid-shaped regions of interest (ROI) super-imposed onto the video image, Each trapezoid shape ROI in the image 3 corresponds to a parallelogram shape on the road 4 (e.g., ROI-L and ROI-R correspond to a pair of parallelograms 160-L, 160-R, parallelogram shape…maximum when in the marking search state, and smaller in the marking tracking state, its size depending on the uncertainty in the prediction of the lateral location of the markings in the image., their uncertainty areas, The width of ROI is sized proportionally to the uncertainty, large uncertainty – Kuehnle Fig 9 + ¶10 & ¶86 & ¶87 & ¶116 & ¶118 & ¶140).
Packer discloses methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors. Kuehnle teaches methods and systems for video-based road departure warning and object detection for a vehicle that analyses the lateral position of objects. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Packer, methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors with methods and systems for video-based road departure warning and object detection for a vehicle that analyses the lateral position of objects, as taught by Kuehnle, to improve the certainty of detection of the lateral position of moving objects and more reliably assemble the objects’ positions into the true dashed marking pattern, see Kuehnle ¶115.
As per claim 3
Packer does not specifically disclose wherein the lateral dimensions of the second box are selected to result in a parallelogram shape for the initial overlap region, wherein an area of the parallelogram is representative of maximum cumulative uncertainty in the lateral position of the agent state.
However, Kuehnle teaches wherein the lateral dimensions of the second box are selected to result in a parallelogram shape for the initial overlap region, wherein an area of the parallelogram is representative of maximum cumulative uncertainty in the lateral position of the agent state (trapezoid-shaped regions of interest (ROI) super-imposed onto the video image, Each trapezoid shape ROI in the image 3 corresponds to a parallelogram shape on the road 4 (e.g., ROI-L and ROI-R correspond to a pair of parallelograms 160-L, 160-R, parallelogram shape…maximum when in the marking search state, and smaller in the marking tracking state, its size depending on the uncertainty in the prediction of the lateral location of the markings in the image., their uncertainty areas, The width of ROI is sized proportionally to the uncertainty, large uncertainty – Kuehnle Fig 9 + ¶10 & ¶86 & ¶87 & ¶116 & ¶118 & ¶140).
Packer discloses methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors. Kuehnle teaches methods and systems for video-based road departure warning and object detection for a vehicle that analyses the lateral position of objects. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Packer, methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors with methods and systems for video-based road departure warning and object detection for a vehicle that analyses the lateral position of objects, as taught by Kuehnle, to improve the certainty of detection of the lateral position of moving objects and more reliably assemble the objects’ positions into the true dashed marking pattern, see Kuehnle ¶115.
As per claim 9
Packer does not specifically disclose wherein lateral dimensions of the second box are representative of uncertainty in a lateral position of the object.
However, Kuehnle teaches wherein lateral dimensions of the second box are representative of uncertainty in a lateral position of the object (trapezoid-shaped regions of interest (ROI) super-imposed onto the video image, Each trapezoid shape ROI in the image 3 corresponds to a parallelogram shape on the road 4 (e.g., ROI-L and ROI-R correspond to a pair of parallelograms 160-L, 160-R, parallelogram shape…maximum when in the marking search state, and smaller in the marking tracking state, its size depending on the uncertainty in the prediction of the lateral location of the markings in the image., their uncertainty areas, The width of ROI is sized proportionally to the uncertainty, large uncertainty – Kuehnle Fig 9 + ¶10 & ¶86 & ¶87 & ¶116 & ¶118 & ¶140).
Packer discloses methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors. Kuehnle teaches methods and systems for video-based road departure warning and object detection for a vehicle that analyses the lateral position of objects. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Packer, methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors with methods and systems for video-based road departure warning and object detection for a vehicle that analyses the lateral position of objects, as taught by Kuehnle, to improve the certainty of detection of the lateral position of moving objects and more reliably assemble the objects’ positions into the true dashed marking pattern, see Kuehnle ¶115.
As per claim 10
Packer does not specifically disclose wherein the lateral dimensions of the second box are selected to result in a parallelogram shape for the initial overlap region, wherein an area of the parallelogram is representative of maximum cumulative uncertainty in the lateral position of the agent state.
However, Kuehnle teaches wherein the lateral dimensions of the second box are selected to result in a parallelogram shape for the initial overlap region, wherein an area of the parallelogram is representative of maximum cumulative uncertainty in the lateral position of the agent state (trapezoid-shaped regions of interest (ROI) super-imposed onto the video image, Each trapezoid shape ROI in the image 3 corresponds to a parallelogram shape on the road 4 (e.g., ROI-L and ROI-R correspond to a pair of parallelograms 160-L, 160-R, parallelogram shape…maximum when in the marking search state, and smaller in the marking tracking state, its size depending on the uncertainty in the prediction of the lateral location of the markings in the image., their uncertainty areas, The width of ROI is sized proportionally to the uncertainty, large uncertainty – Kuehnle Fig 9 + ¶10 & ¶86 & ¶87 & ¶116 & ¶118 & ¶140).
Packer discloses methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors. Kuehnle teaches methods and systems for video-based road departure warning and object detection for a vehicle that analyses the lateral position of objects. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Packer, methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors with methods and systems for video-based road departure warning and object detection for a vehicle that analyses the lateral position of objects, as taught by Kuehnle, to improve the certainty of detection of the lateral position of moving objects and more reliably assemble the objects’ positions into the true dashed marking pattern, see Kuehnle ¶115.
As per claim 16
Packer does not specifically disclose wherein lateral dimensions of the second box are representative of uncertainty in a lateral position of the object.
However, Kuehnle teaches wherein lateral dimensions of the second box are representative of uncertainty in a lateral position of the object (trapezoid-shaped regions of interest (ROI) super-imposed onto the video image, Each trapezoid shape ROI in the image 3 corresponds to a parallelogram shape on the road 4 (e.g., ROI-L and ROI-R correspond to a pair of parallelograms 160-L, 160-R, parallelogram shape…maximum when in the marking search state, and smaller in the marking tracking state, its size depending on the uncertainty in the prediction of the lateral location of the markings in the image., their uncertainty areas, The width of ROI is sized proportionally to the uncertainty, large uncertainty – Kuehnle Fig 9 + ¶10 & ¶86 & ¶87 & ¶116 & ¶118 & ¶140).
Packer discloses methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors. Kuehnle teaches methods and systems for video-based road departure warning and object detection for a vehicle that analyses the lateral position of objects. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Packer, methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors with methods and systems for video-based road departure warning and object detection for a vehicle that analyses the lateral position of objects, as taught by Kuehnle, to improve the certainty of detection of the lateral position of moving objects and more reliably assemble the objects’ positions into the true dashed marking pattern, see Kuehnle ¶115.
As per claim 17
Packer does not specifically disclose wherein the lateral dimensions of the second box are selected to result in a parallelogram shape for the initial overlap region, wherein an area of the parallelogram is representative of maximum cumulative uncertainty in the lateral position of the agent state and wherein to update the dimensions of the second box, the computing device is to increase or reduce lateral dimensions of the second box.
However, Kuehnle teaches wherein the lateral dimensions of the second box are selected to result in a parallelogram shape for the initial overlap region, wherein an area of the parallelogram is representative of maximum cumulative uncertainty in the lateral position of the agent state (trapezoid-shaped regions of interest (ROI) super-imposed onto the video image, Each trapezoid shape ROI in the image 3 corresponds to a parallelogram shape on the road 4 (e.g., ROI-L and ROI-R correspond to a pair of parallelograms 160-L, 160-R, parallelogram shape…maximum when in the marking search state, and smaller in the marking tracking state, its size depending on the uncertainty in the prediction of the lateral location of the markings in the image., their uncertainty areas, The width of ROI is sized proportionally to the uncertainty, large uncertainty – Kuehnle Fig 9 + ¶10 & ¶86 & ¶87 & ¶116 & ¶118 & ¶140).
Packer discloses methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors. Kuehnle teaches methods and systems for video-based road departure warning and object detection for a vehicle that analyses the lateral position of objects. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Packer, methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors with methods and systems for video-based road departure warning and object detection for a vehicle that analyses the lateral position of objects, as taught by Kuehnle, to improve the certainty of detection of the lateral position of moving objects and more reliably assemble the objects’ positions into the true dashed marking pattern, see Kuehnle ¶115.
However, Takaki teaches wherein to update the dimensions of the second box, the computing device is to increase or reduce lateral dimensions of the second box (a lateral width calculating unit that calculates an object width indicating a size of the object in a lateral direction, based on the captured image, when the likelihood of a collision between the object and the own vehicle is determined to be present; an overlap ratio calculating unit that calculates an overlap ratio indicating a proportion of an amount of overlap in the lateral direction between the calculated object width and a determination area that is virtually set ahead of the own vehicle;…The timing setting unit changes the object width when the overlap ratio is less than a predetermined threshold such that the object width is less than the object width when the overlap ratio is greater than the predetermined threshold, and sets the operation timing for the collision avoidance control based on a new overlap ratio calculated based on the determination area and the object width after change., A lateral width calculating unit 23 calculates an object width W, calculated object width W… lap ratio RR, object width W… lap ratio RR that is calculated by the ECU 20 changes…azimuth of the preceding vehicle PV being slanted at a predetermined angle  – Takaki Figs 3 & 4 + ¶7 & ¶41 & ¶43 & ¶50).
Packer discloses methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors. Takaki teaches determining the chance of collision by calculating the object’s width and a subsequent overlap ratio. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Packer, methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors with determining the chance of collision by calculating the object’s width and a subsequent overlap ratio, as taught by Takaki, so that the accuracy of collision determination can be improved, see Takaki ¶75. 
As per claim 18
Packer does not specifically disclose wherein to interpolate the initial overlap region, the computing device is to compute the updated overlap region by rescaling the initial overlap region using the increased or reduced lateral dimensions of the second box.
However, Takaki teaches wherein to interpolate the initial overlap region, the computing device is to compute the updated overlap region by rescaling the initial overlap region using the increased or reduced lateral dimensions of the second box (a lateral width calculating unit that calculates an object width indicating a size of the object in a lateral direction, based on the captured image, when the likelihood of a collision between the object and the own vehicle is determined to be present; an overlap ratio calculating unit that calculates an overlap ratio indicating a proportion of an amount of overlap in the lateral direction between the calculated object width and a determination area that is virtually set ahead of the own vehicle;…The timing setting unit changes the object width when the overlap ratio is less than a predetermined threshold such that the object width is less than the object width when the overlap ratio is greater than the predetermined threshold, and sets the operation timing for the collision avoidance control based on a new overlap ratio calculated based on the determination area and the object width after change., A lateral width calculating unit 23 calculates an object width W, calculated object width W… lap ratio RR, object width W… lap ratio RR that is calculated by the ECU 20 changes…azimuth of the preceding vehicle PV being slanted at a predetermined angle  – Takaki Figs 3 & 4 + ¶7 & ¶41 & ¶43 & ¶50).
Packer discloses methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors. Takaki teaches determining the chance of collision by calculating the object’s width and a subsequent overlap ratio. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Packer, methods and systems to avoid collisions between the vehicle and agents (e.g., dynamic objects) by determining a risk of collision using imaging sensors with determining the chance of collision by calculating the object’s width and a subsequent overlap ratio, as taught by Takaki, so that the accuracy of collision determination can be improved, see Takaki ¶75. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.A.S./Examiner, Art Unit 3668    

/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668